 

Exhibit 10.1

RETENTION AND EMPLOYMENT AGREEMENT

THIS RETENTION AND EMPLOYMENT AGREEMENT (this “Agreement”), effective as of
November 10, 2010 (the “Effective Date”) is made on November 12, 2010 between
MASSEY ENERGY COMPANY, a Delaware corporation (the “Company”), and John
Christopher Adkins (the “Executive”).

WITNESSETH:

WHEREAS, Executive is employed by Massey Coal Services, Inc. and is a senior
executive of the Company or one of its Subsidiaries (as defined in Section 18)
and has made and is expected to continue to make major contributions to the
short-term and long-term profitability, growth and financial strength of the
Company; and

WHEREAS, Executive and the Company have previously entered into a Retention and
Employment Agreement made on November 13, 2007 and restated on December 23, 2008
(the “Current Agreement”) which will expire November 10, 2010; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued retention, attention and dedication of,
and to contract for the continued rendering of services by Executive, in
connection with his assigned duties; and

WHEREAS, in consideration of Executive’s continued employment with the Company
or any Subsidiary of the Company, the Company and Executive desire to terminate
the Current Agreement and to provide Executive with certain compensation and
benefits set forth in this Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth (including definitions of capitalized terms
which are set forth in Section 18 and throughout this Agreement) and intending
to be legally bound hereby, the Company and Executive agree as follows:

1. Employment.

1.1 Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive with the Company or any Subsidiary of the Company during the
term hereof in the executive position of Senior Vice President and Chief
Operating Officer of the Company or such other position as mutually agreed to
between Executive and the Company. In such capacity, Executive shall report to
the Chairman and Chief Executive Officer of the Company, and shall have the
customary powers, responsibilities and authorities of executives holding such
positions in corporations of the size, type and nature of the Company, as it
exists from time to time, and as are assigned by the Chairman and Chief
Executive Officer of the Company.

1.2 Subject to the terms and conditions of this Agreement, Executive hereby
accepts such employment commencing as of the Effective Date and agrees, subject
to any period of vacation and sick leave, to devote his full business time and
efforts to the performance of services, duties and responsibilities in
connection therewith.

1.3 The Current Agreement shall be terminated as of the Effective Date.

2. Term of Employment. Executive’s term of employment under this Agreement shall
commence on the Effective Date and, subject to termination by the terms
hereunder, shall have an initial term of approximately three years, ending on
November 10, 2013 (the “Term of Employment”); provided, however, that this
Agreement and the Term of Employment shall continue in effect for a period of
twenty-four (24) months



--------------------------------------------------------------------------------

beyond the term provided herein if a Change of Control occurs during the period
that this Agreement is in effect.

3. Compensation.

3.1 Salary. Effective January 1, 2011, Executive’s base salary (“Base Salary”)
shall be increased from the current annual rate of $450,000 to an annual rate of
$550,000. Base Salary shall be payable in accordance with the ordinary payroll
practices of the Company (but no less frequently than monthly). During the Term
of Employment, the Board shall, in good faith, review, at least annually,
Executive’s Base Salary in accordance with the Company’s customary procedures
and practices regarding the salaries of senior executives and may, if determined
by the Board to be appropriate, increase Executive’s Base Salary following such
review. “Base Salary” for all purposes herein shall be deemed to be a reference
to any such increased amount.

3.2 Annual Bonus. In addition to his Base Salary, during the Term of Employment,
Executive shall be entitled to (a) an annual cash bonus award pursuant to the
Current Agreement made for 2010 (subject to the terms and conditions therefor
set forth by the Compensation Committee of the Board for such fiscal year), and
commencing with 2011, Executive shall be eligible to receive an annual cash
bonus award (the “Annual Cash Bonus”) with a target amount equal to $500,000
(the “Target Bonus”) and (b) an annual performance-based restricted unit bonus
award (the “Annual Restricted Unit Bonus Award”) with a target amount equal to
$300,000 (sometimes together or separately referred to as the “Annual Bonuses”
or an “Annual Bonus”), each subject to the terms and conditions set forth by the
Compensation Committee of the Board for such fiscal year. The Annual Restricted
Unit Bonus Award shall be subject to such other terms, conditions and
requirements established by the Compensation Committee of the Board when it
grants the award, and such award shall be governed by and subject to the terms
of the award agreement and the Massey Energy 2006 Stock and Incentive Plan (or
any successor plan). During the Term of Employment, the Board shall, in good
faith, review, at least annually, Executive’s Target Bonus in accordance with
the Company’s customary procedures and practices regarding the Annual Cash Bonus
of senior executives and may, if determined by the Board to be appropriate,
increase Executive’s Target Bonus following such review. The Annual Bonus awards
shall be payable to Executive at the time bonuses are paid to its executive
officers in accordance with the Company’s policies and practices as set by the
Board but in event later than March 15th following the year in which the Annual
Bonus is earned.

3.3 Long Term Incentive Plan and Special Performance Awards.

(a) Long Term Incentive Plan Awards. The Executive shall be eligible for an
on-going annual award in the Company’s Long-Term Incentive Plan (the “Plan”) at
a level at least equivalent to “Level 1”, with terms otherwise consistent with
the terms of such awards made to other executives and with a target award value
of not less than $715,000. The November 2010 award shall consist of a time-based
restricted stock and unit award valued at $440,000 on the date of grant and a
$275,000 cash incentive award. The award opportunity will be reviewed on an
annual basis and adjustments to the award structure may be made as deemed
appropriate by the Compensation Committee of the Board. Each such award shall be
subject to all the terms, conditions and performance requirements established by
the Compensation Committee of the Board at each of the annual meetings where it
grants awards to all other participants in the Plan, and each of the awards
shall be governed by and subject to the terms of the award agreements and the
Massey Energy 2006 Stock and Incentive Plan (or any successor plan).

(b) Special Performance Awards. The Executive shall be eligible for an on-going
annual special performance award in the form of performance based restricted
stock and/or units of not less than $385,000 valued on the date of grant. The
award opportunity will be reviewed on an annual basis and adjustments to the
award structure may be made as deemed appropriate by the Compensation Committee
of the Board. Each such award shall be subject to all the terms, conditions and
performance requirements established by the Compensation Committee of the Board
at each of the annual meetings where it grants awards to all other

 

2



--------------------------------------------------------------------------------

participants in the Plan, and each of the awards shall be governed by and
subject to the terms of the award agreements and the Massey Energy 2006 Stock
and Incentive Plan (or any successor plan).

3.5 Financial Advisor Perquisite. Commencing with 2011, the Company shall
reimburse Executive up to $10,000 per year during the term of this Agreement for
reasonable and customary accounting, financial and tax planning and advice
pertaining to Executive incurred during the year, upon submission of
satisfactory documentation evidencing such expenditures by Executive. Such
reimbursement shall be made no later than the last day of the year following the
year in which Executive incurs the reimbursable expense(s).

3.6 Enhanced SERP Benefit. If Executive continues to be employed by the Company
through the Term of Employment, then his accrued benefit payable at his normal
retirement age (or, with actuarial appropriate adjustment, at any earlier time
provided for payment therein) under the defined benefit provisions of the
Company’s non-qualified supplemental benefit plan (currently known as the A. T.
Massey, Inc. Supplemental Benefit Plan (the “SERP”)) shall be increased by
$1,125 per month.

4. Employee Benefits.

4.1 Equity- and Cash-Based Compensation. Any outstanding agreement made with
Executive under the Company’s long-term cash and equity incentive program,
including stock option, restricted stock, restricted unit, other equity or
cash-based incentive awards or other equity or cash-based incentive agreements
as of the Effective Date (the “Ancillary Documents”) shall remain in full force
and effect and shall not be affected by this Agreement but shall remain subject
to the applicable terms of Executive’s Change in Control Agreement.

4.2 Employee Benefit Programs, Plans and Practices; Perquisites. The Company
shall provide Executive while employed hereunder with coverage under such
employee benefit plans (commensurate with his position in the Company and to the
extent permitted under any employee benefit plan) in accordance with the terms
thereof, Directors and Officers insurance policy, which covers claims arising
out of actions or inactions occurring during the Term of Employment, in
accordance with the Directors and Officers insurance policy, and other employee
benefits which the Company may make available to its senior executives from time
to time in its discretion. The Company also shall provide Executive while
employed hereunder with perquisites which the Company may make available to its
senior executives from time to time in its discretion.

5. Termination of Employment; Severance Benefit.

5.1 Employment Rights. Executive and the Company acknowledge that the employment
of Executive by the Company is “at will.” Nothing expressed or implied in this
Agreement will create any right or duty on the part of the Company or Executive
to have Executive remain in the employment of the Company or any Subsidiary.

5.2 Severance Benefit. The Executive previously entered into a Change in Control
Agreement which shall govern the Executive’s rights, duties and obligations in
the event of the Executive’s cessation of employment with the Company (or any
successor) covered by the Change in Control Agreement. In the event of the
Executive’s cessation of employment with the Company during the period of this
Agreement for any reason other than for “Cause” (as hereinafter defined), and
under circumstances where such cessation of employment is not covered by the
Change in Control Agreement, then the Company shall pay to the Executive or if
the Executive is deceased to the Executive’s estate, within 30 days following
Executive’s cessation of employment with the Company, a lump sum payment equal
to $3,200,000 if he is discharged during the term of this agreement (the
“Severance Benefit”), unless the Executive elects to terminate his employment
voluntarily during the term of this Agreement other than for any reason which
would constitute “a Constructive Termination Associated with a Change in
Control” (as defined, and determined pursuant to the procedure, in the Change in
Control Agreement, under circumstances where such Constructive Termination is
not covered by the Change in Control Agreement).

 

3



--------------------------------------------------------------------------------

 

5.3 Cessation of Employment on Account of Disability or Cause. Notwithstanding
anything in this Agreement to the contrary, if Executive’s employment terminates
on account of Executive’s Disability, Executive shall be entitled to receive
disability benefits under any disability benefit program maintained by the
Company that covers Executive and any payment or benefit otherwise expressly
provided to Executive under this Agreement in the case of Disability, but
Executive shall not be considered to have terminated employment under
Section 5.2 and consequently, Executive shall not receive the payments and
benefits provided for in Section 5.2. If Executive’s employment terminates on
account of Cause, Executive shall not be considered to have terminated
employment under Section 5.2 and shall not receive the payments and benefits
provided for in Section 5.2.

5.4 Cessation of Employment on Account of Death. Notwithstanding anything in
this Agreement to the contrary, if Executive’s employment terminates on account
of Executive’s death, Executive shall be entitled to receive death benefits
under any death benefit program maintained by the Company that covers Executive
and Executive shall be considered to have terminated employment under
Section 5.2 and consequently Executive shall receive the payments and benefits
provided for in Section 5.2, with such payments made in a lump sum within thirty
(30) days after Executive’s death.

5.5 Change in Control Agreement. Notwithstanding anything to the contrary in the
foregoing or in Executive’s Change in Control Agreement, in the event
Executive’s employment by the Company terminates during the Term of Employment,
in connection with or after a Change in Control and under circumstances which
constitute an Involuntary Termination Associated With a Change in Control (as
defined, and determined pursuant to the procedure, in the Change in Control
Agreement), then (a) the remaining period in the Term of Employment, if any,
shall be considered to be creditable service for benefit accrual purposes under
the defined benefit provisions of the Company’s non-qualified supplemental
benefit plan (currently known as the A. T. Massey, Inc. Supplemental Benefit
Plan) and (b) the enhanced SERP benefit described in Section 3.6 shall be
considered earned and vested.

6. Expenses. Subject to prevailing Company policy or such guidelines as may be
established by the Board, the Company will reimburse Executive for all
reasonable expenses incurred by Executive in carrying out his duties no later
than the last day of the year following the year in which the Executive incurs
the reimbursable expense.

7. Nonqualified Deferred Compensation Plan Omnibus Provisions.

(a) Notwithstanding any other provision of this Agreement, it is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be nonqualified deferred compensation subject
to Section 409A of the Code shall be provided and paid in a manner, and at such
time and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance.

(b) Notwithstanding any other provision of this Agreement, the Board is
authorized to amend this Agreement, to amend any election made by Executive
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder).

(c) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code. If under
this Agreement, an amount is to be paid in two or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment. In the event any payment payable upon termination of
employment would be exempt from Section 409A of the Code under Treasury
Regulation

 

4



--------------------------------------------------------------------------------

§ 1.409A-1(b)(9)(iii) but for the amount of such payment, the determination of
the payments to Executive that are exempt under such provision shall be made by
applying the exemption to payments based on chronological order beginning with
the payments paid closest in time on or after such termination of employment.

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits that are subject to Section 409A of the Code,
except as permitted by Section 409A of the Code, (i) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit, and (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year of the Executive shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of the Executive, provided that (ii) above shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect. All reimbursements shall be
reimbursed in accordance with the Company’s reimbursement policies but in no
event later than the calendar year following the calendar year in which the
related expense is incurred.

(e) Payments or provision of benefits in connection with a separation from
service payment event will be delayed, to the extent applicable, until six
months after the separation from service or, if earlier, the Executive’s death,
if the Executive is a key employee of a publicly traded corporation under
Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the event
such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company once
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled.

(f) For purposes of this Agreement, termination of employment will be read to
mean a “separation from service” within the meaning of Section 409A of the Code
where it is reasonably anticipated that no further services would be performed
after that date or that the level of services Executive would perform after that
date (whether as an employee or independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding thirty-six (36)-month period (or, if
lesser, the period of Executive’s employment or service).

(g) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the effective date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company. The Company, in its sole discretion, may utilize any payment rule to
adjust the time of payment as is permitted under the fixed, scheduled or other
payment rules, as applicable, of Section 409A of the Code and the Treasury
Regulations thereunder (such as making a payment up to thirty (30) days early,
or making monthly payments in one or more payments during the month).

(h) Notwithstanding any of the provisions of this Agreement or any other
agreement pertaining to Executive, the Company shall not be obligated to hold
Executive harmless from, or make any gross-up payment to Executive for, any
additional income tax, interest or penalties imposed under Section 409A of the
Code if any payment or benefit which is to be provided pursuant to this
Agreement or otherwise fails to comply with, or be exempt from, the requirements
of Section 409A of the Code.

8. Enforcement. Without limiting the rights of Executive at law or in equity,
except as provided in Section 9, if the Company fails to make any payment or
provide any benefit required to be made or provided hereunder on a timely basis,
the Company will pay interest on the amount or value thereof at an annualized
rate of interest equal to the so-called composite “prime rate” as quoted from
time to time during the relevant period in the Eastern Edition of The Wall
Street Journal. Such interest will be payable as it accrues consistent

 

5



--------------------------------------------------------------------------------

with the timing of the related payments or benefits to be provided. Any change
in such prime rate will be effective on and as of the date of such change.

9. Tax Limitation on Payments by the Company. The provisions of this Section 9
shall apply notwithstanding anything in this Agreement to the contrary.
Notwithstanding any other provision of this Agreement or any other agreement
pertaining to Executive, the Company shall not be obligated to hold Executive
harmless from, or make any gross-up payment to Executive for, any excise tax
imposed under Section 4999 of the Code or any interest or penalties pertaining
thereto.

(a) If it shall be determined that any Payment would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and if either
(1) the Net After-tax Benefit to Executive of receiving only the Reduced Amount
is greater than the Net After-tax Benefit to Executive of receiving all of the
Payments or (2) the excess, if any, of (A) the Net After-tax Benefit to
Executive of receiving all of the Payments over (B) the Net After-tax Benefit to
Executive of receiving only the Reduced Amount does not exceed the lesser of
$50,000 or 10% of the Net After-tax Benefit to Executive resulting from having
the Payments reduced to the Reduced Amount, then the Payments shall be reduced
(but not below zero) so that the Present Value of the aggregate of all Payments
does not exceed the Reduced Amount. In the event a reduction is required
pursuant hereto, the order of reduction shall be first all cash payments on a
pro rata basis, then any equity compensation on a pro rata basis, and lastly
medical and dental coverage. For purposes of this Section 9, the following terms
have the following meanings:

(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Executive
with respect thereto, determined by applying the highest marginal rate(s)
applicable to an individual for Executive’s taxable year in which the
Executive’s employment terminates.

(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
Section 9.

(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.

(iv) “Reduced Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.

(b) Except as set forth in the next sentence, all determinations to be made
under this Section 9 shall be made by the nationally recognized independent
public accounting firm used by the Company prior to the Termination Date
(“Accounting Firm”), which Accounting Firm shall provide its determinations and
any supporting calculations to the Company and Executive within ten days of
Executive’s Termination Date. If determined by the Accounting Firm to be
excludible from parachute payments under Section 280G of the Code, the value of
Executive’s non-competition covenant under Section 13(a) of this Agreement shall
be determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to both Executive and the Company, and a portion of
the Payments shall, to the extent of that appraised value, be specifically
allocated as reasonable compensation for such non-competition covenant and shall
not be treated as a parachute payment. Any such determination by the Accounting
Firm shall be binding upon the Company and Executive.

(c) If the Accounting Firm determines that Payments should be reduced, the
Company shall promptly give Executive notice to that effect and a copy of the
detailed calculation thereof. All determinations made by

 

6



--------------------------------------------------------------------------------

the Accounting Firm under this Section 9 shall be binding upon the Company and
Executive and shall be made within twenty (20) business days of Executive’s
Termination Date.

(d) While it is the intention of the Company and Executive to reduce the amounts
payable or distributable to Executive hereunder only if the aggregate Net
After-tax Benefit to Executive would thereby be increased in the manner provided
for herein, as a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Company or Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of
Executive shall be treated for all purposes as a loan to Executive which
Executive shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by Executive to the Company if and to the extent such deemed loan and
payment would not either reduce the amount on which Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(e) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 9 shall be borne solely by the
Company.

(f) All payments to be made under this Section 9 (other than the Underpayment
described in Section 9(d)) must be made by the end of the Executive’s taxable
year next following the Company’s taxable year in which the Company remits the
related taxes. Any right to reimbursement incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability must be made by
the end of the Executive’s taxable year following the Executive’s taxable year
in which the taxes that are the subject of the audit or litigation are remitted
to the taxing authorities or, where no such taxes are remitted, the end of the
Executive’s taxable year following the year in which the audit is completed or
there is a final and non-appealable settlement or the resolution of the
litigation.

10. Duties upon Termination; Mitigation Obligation. Upon termination of
employment for any reason, Executive or his estate shall surrender to the
Company all correspondence, letters, files, contracts, mailing lists, customer
lists, advertising materials, ledgers, supplies, equipment, checks, and all
other materials and records of any kind that are the property of the Company or
any of its subsidiaries or affiliates, that may be in Executive’s possession or
under his control, including all copies of any of the foregoing. The Company
hereby acknowledges that it will be difficult and may be impossible for
Executive to find reasonably comparable employment following the Termination
Date. Accordingly, the payment and provision of the severance compensation by
the Company to Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and Executive will not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor will any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of Executive
hereunder or otherwise.

11. Legal Fees and Expenses. If litigation or arbitration is commenced by either
party to enforce or interpret any provision contained in this Agreement, the
Company will undertake to indemnify Executive for his reasonable attorneys’ fees
and expenses associated with such litigation or arbitration if Executive

 

7



--------------------------------------------------------------------------------

substantially prevails in such litigation or arbitration or any settlement
thereof. Notwithstanding the foregoing, if it should appear to Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, Executive the benefits provided or intended to be provided to
Executive under this Agreement, the Company will in any event reimburse
Executive for his reasonable attorneys’ fees and expenses incurred in connection
therewith up to $10,000 without regard to the commencement or outcome of any
litigation or arbitration in order for Executive to retain counsel to advise and
represent Executive in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer or employee of the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection, the Company and Executive agree that a confidential relationship
will exist between Executive and such counsel. The first $10,000 of such
expenses will be paid by the Company as they are incurred by Executive, and any
balance thereof due to Executive shall be paid within thirty (30) days after any
final judgment or decision or settlement in which Executive substantially
prevails. Any reimbursements to be paid by the Company to the Executive under
this Section 11 for the first $10,000 of such expenses must be paid as soon as
administratively feasible after the Executive incurs the expense and the
Executive will be entitled to receive any balance thereof as soon as
administratively feasible after the termination of such litigation or
arbitration or any settlement thereof under terms on which the Executive
substantially prevails.

12. Confidentiality. Executive hereby covenants and agrees that, except as
specifically requested or directed by the Company, he will not disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information (as
provided below) of the Company. For purposes of this Agreement, the term
“confidential or proprietary information” will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by Executive’s breach of this Section 12) or generally
known to persons engaged in businesses similar or related to those of the
Company. Confidential or proprietary information will include, without
limitation, the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, consulting solutions and processes, and all
other secrets and all other information of a confidential or proprietary nature
which is protected by the Uniform Trade Secrets Act. For purposes of the
preceding two sentences, the term “Company” will also include any Subsidiary
(collectively, the “Restricted Group”). The foregoing obligations imposed by
this Section 12 will not apply (i) in the course of the business of and for the
benefit of the Company, (ii) if such confidential or proprietary information has
become, through no fault of Executive, generally known to the public, or
(iii) if Executive is required by law to make disclosure (after giving the
Company notice and an opportunity to contest such requirement).

 

13. Covenants Not to Compete and Not to Solicit; Breach of Agreement Obligations
by Executive.

(a) Covenant Not to Compete. In the event Executive’s employment ceases, then,
for a period of one (1) year following Executive’s Termination Date, Executive
shall not directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in a financing, operation, management or control of, any person,
firm, corporation or business that is a Restricted Business (as defined below)
in a Restricted Territory (as defined below) without the prior written consent
of the Board. For this purpose, ownership, whether direct or beneficial, of no
more than 5% of the outstanding securities entitled to vote generally in the
election of directors of a publicly traded corporation shall not constitute a
violation of this provision.

(b) Covenant Not to Solicit. In the event Executive’s employment with the
Company ceases, then, for a period of one (1) year following Executive’s
Termination Date, Executive shall not: (i) solicit, encourage or

 

8



--------------------------------------------------------------------------------

take any other action which is intended to induce any other employee, any
supplier or any customer, of the Company or any Subsidiary to terminate his
employment or relationship with the Company or any Subsidiary; or (ii) interfere
in any manner with the contractual or employment relationship between the
Company and any such employee, supplier or customer of the Company or any
Subsidiary. The foregoing shall not prohibit Executive or any entity with which
Executive may be affiliated from hiring a former employee of the Company or any
Subsidiary; provided that such hiring results exclusively from such former
employee’s affirmative response to a general recruitment effort.

(c) Interpretation. The covenants contained herein are intended to be construed
as a series of separate covenants, one for each of the counties, parishes,
towns, cities or states or similar local governmental or political subdivisions
of the Restricted Territory. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
such subsections, then such unenforceable covenant (or such part) shall be
deemed to be eliminated from this Agreement for the purpose of those proceedings
to the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.

(d) Remedies for Breach. In the event Executive’s employment ceases and
Executive is entitled to receive or has received after the Effective Date one or
more Annual Cash Bonus Awards under Section 3.2 for the last twelve months of
his employment and/or the Severance Benefit under Section 5.2 (collectively the
“Non-Competition Compensation”), pursuant to Section 5.2, the Company’s
obligations to provide the Non-Competition Compensation shall be and is
expressly conditioned upon Executive’s covenants not to compete and not to
solicit as provided herein. In the event Executive breaches his obligations to
the Company as provided herein, the Company’s obligations to provide the
Non-Competition Compensation shall cease, and Executive shall be obligated to
return to the Company any all such Non-Competition Compensation previously
received by him. In addition, it is recognized that damages in the event of
breach of this Section 13 by Executive would be difficult, if not impossible, to
ascertain, and it is therefore specifically agreed that the Company, in addition
to and without limiting any other remedy or right it may have, shall have the
right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach. The existence of the express rights to
cease or recover payment and the value of the Non-Competition Compensation
otherwise provided for and to obtain an injunction or other equitable relief
shall not preclude the Company from pursuing any other rights and remedies at
law or in equity which it may have.

(e) For purposes of this Section 13, the following terms have the following
meanings:

(i) “Restricted Business” means any business function with a direct competitor
of the Company or any Subsidiary that is substantially similar to the business
function performed by Executive with the Company or any Subsidiary immediately
prior to his Termination Date.

(ii) “Restricted Territory” means the counties, parishes, towns, cities or
states or similar governmental or political subdivisions of any country in which
the Company or any Subsidiary operates or does business, inclusive of markets in
which the Company competes with the Restricted Business to sell its products.

(f) Reasonableness. In the event that the provisions of this Section 13 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.

14. Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed electronically), or five
(5) business days after having been mailed by United

 

9



--------------------------------------------------------------------------------

States registered or certified mail, return receipt requested, postage prepaid,
or three (3) business days after having been sent by a nationally recognized
courier service for overnight/next-day delivery, such as FedEx, UPS, or the
United States Postal Service, addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to Executive at
his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.

15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

16. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.

(b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any prior employment agreement between Executive and the Company
that relate to any matter that is also the subject of this Agreement, other than
the Executive’s Change in Control Agreement, and such provisions in such
employment agreements will be null and void. This foregoing sentence shall have
no impact on Section 4.1 of this Agreement.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
16(a) and (b). Without limiting the generality or effect of the foregoing,
Executive’s right to receive payments and benefits hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 16(c), the Company will have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

17. Amendment; Modification. This Agreement may only be amended by written
agreement of the parties hereto. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.

18. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 

10



--------------------------------------------------------------------------------

 

(a) “Board” means the Board of Directors of the Company. If Executive is also a
member of the Board, then in the case of any provision hereof that requires
action by, or a determination of, the Board in connection with this Agreement,
it is understood that such provision refers to the members of the Board other
than Executive. Unless otherwise provided by the Board and except in determining
Cause, the Compensation Committee of the Board shall have full authority to act
on behalf of the Board in connection with any duty or action expressly assigned
under, or implicitly to be acted on in connection with, this Agreement to or by
the Board.

(b) “Cause” shall occur hereunder only upon:

(i) the willful and continued failure by Executive substantially to perform his
duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to him by the Board which specifically
identifies the manner in which the Board believes that he has not substantially
performed his duties,

(ii) Executive’s willful breach of fiduciary duty, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) which
endangers the health and well being of employees or others, willful violation of
a final cease and desist order or willful engaging in other gross misconduct
which is materially and demonstrably injurious to the Company or any Subsidiary,
or

(iii) Executive’s conviction of, or pleading guilty or nolo contendere to, the
commission of a felony involving fraud, embezzlement, theft or moral turpitude.

For purposes of this Section 18(b), no act, or failure to act, or failure to
meet production goals on Executive’s part described in clause (i) or (ii) above
shall be considered “willful” unless done, or omitted to be done, by him
recklessly, not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company and its Subsidiaries.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board at a meeting of the Board
called and held for the purpose, among others (after at least twenty (20) days
prior notice to Executive and an opportunity for Executive, together with his
counsel, to be heard before the Board), of finding that (1) in the good faith
opinion of the Board Executive failed to perform his duties or engaged in
misconduct as set forth above in clause (i) or (ii) of this paragraph, and, if
applicable, that Executive did not correct such failure or cease such misconduct
after being requested to do so by the Board, or (2) as set forth in clause
(iii) of this paragraph, Executive has been convicted of or has entered a plea
of nolo contendere to the commission of a felony. The fact that Executive is or
shortly may be “retirement eligible” and thus eligible for or entitled to
post-retirement benefits from any plan, arrangement or program sponsored,
participated in or contributed to by the Company or any Subsidiary shall not
prevent Executive’s termination from being considered termination for Cause.

(c) “Change in Control” means a “Change of Control” as defined in the Change in
Control Agreement.

(d) “Change in Control Agreement” means that certain agreement entered into
between the Executive and the Company as of October 22, 2010 and as thereafter
amended or replaced.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Disability” means Executive becomes permanently disabled within the meaning
of, and begins actually to receive long-term disability benefits pursuant to,
the long-term disability plan of the Company or any Subsidiary in effect for, or
applicable to, Executive, or if none, then Executive is determined by the Social

 

11



--------------------------------------------------------------------------------

Security Administration to be totally and permanently disabled for purposes of
entitlement to Social Security disability benefits.

(g) “Subsidiary” means any Company affiliate, whether or not incorporated, the
majority of the outstanding capital stock or other ownership interests of which
is owned, directly or indirectly, by the Company.

(h) “Termination Date” means the last day of Executive’s employment with the
Company or any Subsidiary.

19. Beneficiaries. Executive shall be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. If Executive dies without having designated a beneficiary,
or if the beneficiary so designated has predeceased Executive or cannot be
located by the Company within one year after the date when the Company commenced
making a reasonable effort to locate such beneficiary, then Executive’s
surviving spouse, or if none, then Executive’s estate shall be deemed to be his
beneficiary.

20. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement (other than an action to enforce the covenants in
Section 13 hereof) or the Ancillary Documents shall be resolved by arbitration
in either Richmond, Virginia or Charleston, West Virginia as so determined by
Executive. Three arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
Subject to Section 11 hereof, the arbitrators shall have the discretion to award
the cost of arbitration, arbitrators’ fees and the respective attorneys’ fees of
each party between the parties as they see fit.

21. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.

22. Entire Agreement. This Agreement and the Ancillary Documents contain the
entire understanding between the parties hereto and supersedes in all respects
any prior or other agreement or understanding, both written and oral, between
the Company, any affiliate of the Company or any predecessor of the Company or
affiliate of the Company and Executive.

23. Acknowledgement. Executive acknowledges that he has signed this Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which Executive acknowledges is adequate and satisfactory to him and which
Executive acknowledges is in addition to any other benefits to which Executive
is otherwise entitled and that Executive has been and is hereby advised in
writing to consult with an attorney prior to signing this Agreement.

24. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

25. Survival. Notwithstanding the expiration of the term of this Agreement, the
provisions of Sections 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, 19, 20, 21 and 25
hereunder shall remain in effect as long as is reasonably necessary to give
effect thereto in accordance with the terms hereof.

 

12



--------------------------------------------------------------------------------

 

26. Miscellaneous. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto. Whenever used
herein, the masculine includes the feminine.

27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of November 10, 2010

 

MASSEY ENERGY COMPANY

By:  

/s/ Don L. Blankenship

Name:   Don L. Blankenship Title:   Chairman and Chief Executive Officer

/s/ John Christopher Adkins

John Christopher Adkins

 

13